 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   QUI SHI FAN,                                          Case No.: 2:19-cv-01143-APG-NJK
11          Plaintiff(s),                                                 Order
12   v.                                                              (Docket No. 12)
13   TRAVELERS HOME AND MARINE
     INSURANCE COMPANY,
14
            Defendant(s).
15
16         Pending before the Court the parties’ proposed discovery plan. Docket No. 12. The parties
17 failed to comply with Local Rule 26-1; specifically, the parties failed to certify that they met and
18 conferred about the possibility of using alternative dispute-resolution processes and considered
19 consent to trial by a magistrate judge. LR 26-1(b)(6)-(7). Accordingly, the parties’ proposed
20 discovery plan, Docket No. 12, is DENIED without prejudice. The parties must file a renewed
21 joint proposed discovery plan no later than August 20, 2019.
22         IT IS SO ORDERED.
23         Dated: August 16, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
